                                     IN THE UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

                               Plaintiff,

                       v.                                 CR NO: 2:15-CR-190-MCE

JAMES CHRISTOPHER CASTLE

                              Defendant.

                                APPLICATION FOR WRIT OF HABEAS CORPUS
             The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                        ☐ Ad Prosequendum                                   ☒ Ad Testificandum
 Name of Detainee:     Remus Alan Kirkpatrick
 Detained at           Elkton FCI
 Detainee is:          a.)     ☐ charged in this district by: ☐ Indictment ☐ Information ☐ Complaint
                                 charging detainee with:
                  or   b.)     ☒ a witness not otherwise available by ordinary process of the Court

 Detainee will:        a.)       ☒ return to the custody of detaining facility upon termination of proceedings
                  or   b.)       ☐ be retained in federal custody until final disposition of federal charges, as a sentence
                                  is currently being served at the detaining facility

                  Appearance is necessary on July 19, 2021 at 9 AM in the Eastern District of California.

                       Signature:                                /s/ Tanya B. Syed
                       Printed Name & Phone No:                  Tanya B. Syed, (916) 554-2700
                       Attorney of Record for:                   United States of America

                                            WRIT OF HABEAS CORPUS
                            ☐ Ad Prosequendum                   ☒ Ad Testificandum

        The above application is granted and the above-named custodian, as well as any Federal Agent for this district, is
hereby ORDERED to produce the named detainee, on July 19, 2021 at 9 AM, and any further proceedings to be had in
this cause, and at the conclusion of said proceedings to return said detainee to the above-named custodian.
 Dated:      June 8, 2021                                    /s/ Kendall Newman
                                                             Honorable Kendall J. Newman
                                                             U.S. MAGISTRATE JUDGE

Please provide the following, if known:
 AKA(s) (if                                                                               ☒Male     ☐Female
 Booking or CDC #:      61281-060                                                         DOB:
 Facility Address:      8730 SCROGGS ROAD, LISBON, OH 44432                               Race:     White
 Facility Phone:        (330) 420-6200                                                    FBI#:     75PRE49TW
 Currently

                                                  RETURN OF SERVICE
 Executed on:
                                                              (signature)
